Judgment, Supreme Court, New York County (Dorothy Cropper, J., at plea, motion to withdraw plea, and sentence), rendered March 22, 1989, convicting defendant of robbery in the first degree (Penal Law § 160.15) *778and sentencing him to an indeterminate prison term of 11 to 22 years, unanimously affirmed.
Despite defendant’s arguments to the contrary, the plea allocution covered each element of robbery in the first degree (see, Penal Law § 160.15). The court was under no obligation to inquire extensively into a possible defense of renunciation, since the defendant’s remarks did not in any way indicate that he had attempted to prevent the commission of the crime by his accomplices (see, People v Ozarowski, 38 NY2d 481, 492).
Denial of defendant’s motion to withdraw his guilty plea was a sound exercise of the court’s discretion (see, People v Arias, 161 AD2d 176, 177). The various claims raised by defendant were fully explored at a hearing, where defendant was represented by new counsel and at which defendant’s prior counsel testified. Deference must be accorded the hearing court’s resolution of questions of credibility and thus no basis for withdrawal of the plea was demonstrated. (People v Fears, 110 AD2d 712.)
Finally, nothing in the record indicates that the defendant was denied effective assistance of counsel at the plea proceeding (see, People v Baldi, 54 NY2d 137).
Concur — Ross, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.